Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 5 is objected to because of the following informalities: In the last line, “to a disposal location”.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For claim 1, 35 U.S.C. 112(f) has been invoked for use of “attachment means”. Limited by the description in Applicant’s Specification, “attachment means” has been interpreted as a threaded attachment.
For claim 4, 35 U.S.C. 112(f) has been invoked for use of “means for removing debris from within the device housing, and providing access for pests to be exposed to the lipid solution”. Limited by the description in Applicant’s Specification, this “means for removing debris from within the device housing, and providing access for pests to be exposed to the lipid solution” has been interpreted as a gap between the upper and the lower housing structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the light source located in the lower structure with a lamp removably attached to a socket". It is not clear whether the light source and the lamp and socket are separate or if the light source comprises the lamp and socket.
Claims 2 and 3 are rejected as being dependent from a rejected base claim.  
Claim 5 recites the limitation "threading an upper structure of a flying pest control apparatus onto the lower structure by means of threaded pocket and threaded light post". It is unclear whether the upper structure contains a threaded pocket and threaded light post, or the lower structure contains a threaded pocket and threaded light post, or both. It is unclear whether a light actually part of the claimed invention, or simply a light post.
Claim 5 recites the limitation "placing the flying pest control apparatus in a location most likely to attract flying insects; supplying current to the flying pest control apparatus via an electrical lead and plug to illuminate a lamp; and transporting the flying pest control apparatus to disposal location". It is unclear if both the upper structure and 
 Claim 5 recites the limitation "engaging an O-ring into an O-ring channel". It is unclear how the O-ring and O-ring channel are related to the rest of the structures recited in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (U.S. Patent Application Publication No. 2008/0066372) in view of Strube (U.S. Patent Application Publication No. 2012/0297662).
For claim 1, Fleming discloses a flying pest control device (Fig. 4: 400), comprising:
a)    a pest control housing (403), comprising a light source (401) to attract pests, the light source being proximate an access aperture (vents within 407a, 407b) through which pests can fly, the pest control housing comprising upper and lower structures (407a rests on top of top opening of 403);
b)    a power supply (as discussed in [0035]: “solar cell 411, AC or battery”) operatively connected to the light source located in the lower structure with a lamp (401) 
c)    a lipid solution container (container 407b: such that a lipid solution is not positively claimed).
	Fleming fails to specifically show the pest control housing comprising sealable upper and lower structures and attachment means for connecting the upper and lower structures to each other. However, Strube teaches a flying pest control device (Figs. 1A-1B: 10), comprising:
a)	a pest control housing (18, 26), the pest control housing comprising sealable upper (18) and lower structures (26) and attachment means for connecting the upper and lower structures to each other (as discussed in [0026]: “a thread”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying pest control device of Fleming to include the attachment means as taught by Strube for the advantage of sealingly attaching the upper and lower structures of the housing to prevent inadvertent detachment.
For claim 2, Fleming discloses the pest control housing comprises a lantern-shaped molded structure (Fleming as shown in Fig. 4), but is silent on the materials used to construct the flying pest control device, wherein the pest control housing comprises a resilient and durable waterproof material. However, Strube teaches a flying pest control device (Figs. 1A-1B: 10), comprising: a housing (26) made of plastic (as discussed in [0022]), a resilient and durable waterproof material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
For claim 3, Fleming as modified by Strube disclose the flying pest control device in accordance with claim 1, wherein the lamp (Fleming Fig. 4: 401) comprises at least one of a set of illuminating devices consisting of: a fluorescent lamp, a neon lamp, and an ultraviolet lamp (Fleming as discussed in [0035]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming (U.S. Patent Application Publication No. 2008/0066372) in view of Hubbard (U.S. Patent Application Publication No. 2009/0031612) and Chang (U.S. Patent Application Publication No. 2007/0157508).
For claim 4, Fleming discloses a flying pest control device (Fig. 4: 400), comprising:
a device housing (403, 407a, 407b), comprising a lantern-shaped molded
structure (as shown in Fig. 4), the device housing comprising:
an upper structure (407a);
a lower structure (403) engageable with the upper structure
(as shown in Fig. 4), the lower structure comprising a centrally located access aperture (opening into portion 403 when upper structure is removed) for servicing the flying pest control device;
a lipid solution container (407b);
means for removing debris from within the device housing, and

a power supply (as discussed in [0035]: “solar cell 411, AC or 
battery”);
a lamp (401) removably attached to a socket within the lower 
structure (as shown in Fig. 4).
Fleming is silent on the materials used to construct the flying pest control device, wherein the pest control housing comprises a resilient and durable waterproof material; and an upper structure, comprising an O-ring to seal the flying pest control device for disposal, the device housing having a threaded pocket to facilitate the sealing thereof.
However, Hubbard teaches a flying pest control device (Figs. 1-3: 1), comprising: a housing (2) constructed of a resilient and durable waterproof material (as discussed in [0017]); and an upper structure (Figs. 1-3: 3), comprising an O-ring (9) to seal the flying pest control device for disposal, the device housing having a threaded pocket to facilitate the sealing thereof (as discussed at the end of [0017]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying pest control device of Fleming to include the resilient, durable and waterproof material and the O-ring seal as taught by Hubbard for the advantages of providing an extermination lamp for outdoor use (as discussed in Hubbard [0017] and Fleming [0028]), and sealingly attaching the upper and lower structures of the housing to prevent inadvertent detachment.
Fleming fails to specifically show the lipid solution container having lipid solution therein. However, Chang teaches a flying pest control device (Fig. 1: 20), comprising: a lipid solution container (Figs. 1 and 3A: 30) having lipid solution therein (as discussed in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noronha (U.S. 2009/0277074) and Smith (U.S. 2003/0000127) show a flying pest control apparatus comprising a light source located in the lower housing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643